DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-10, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0231976 A1 to Ryu et al. in view of U.S. Patent Pub. No. 2016/0358582 A1 to Lee et al.
As to claim 1, Ryu discloses a display apparatus comprising a plurality of display modules, each display module of the plurality of display modules comprising: a receiver configured to receive image data; a transmitter configured to transmit the received image data to another display module connected to the plurality of display modules (Fig. 15, paragraphs 0122-0128, where signal control board (20) receives and transmits image signal (32) and exchange control signals (33) to another display module (1)).
Ryu is deficient in disclosing a display apparatus comprising a plurality of display modules, each display module of the plurality of display modules comprising: a controller configured to calculate a local dimming value and a dimming area based on the received image data, and extract image data corresponding to the display module from the image data to which the local dimming value of the dimming area is applied; and an output configured to output the extracted image data to be displayed.
However, Lee discloses a display apparatus comprising a plurality of display modules, each display module of the plurality of display modules comprising: a controller configured to calculate a local dimming value and a dimming area based on the received image data, and extract image data corresponding to the display module from the image data to which the local dimming value of the dimming area is applied; and an output configured to output the extracted image data to be displayed (Fig. 18, paragraphs 0176-0182, where each processor (1820-n) in each display (100-n) calculates the illuminance and display (100-n) displays the image).
Ryu by including a controller in each display to calculate a local dimming value and a dimming area based on received image data as taught by Lee.  The suggestion/motivation would have been in order for the displays to autonomously process the contents data (Lee, paragraph 0181).
As to claim 3, Ryu discloses the display apparatus, wherein the transmitter of each display module is further configured to transmit image data that is identical to the received image data to the other display module connected to the plurality of display modules (Fig. 15, paragraphs 0122-0128, where signal control board (20) transmits image signals (32) from main board (30) to displays (1)).
As to claim 7, Ryu is deficient in disclosing the display apparatus, wherein each display module of the plurality of display modules further comprises: a memory in which device setting information for extracting the image data corresponding to the display module is stored.
However, Lee discloses the display apparatus, wherein each display module of the plurality of display modules further comprises: a memory in which device setting information for extracting the image data corresponding to the display module is stored (Fig. 23, paragraph 0206, memory (2320)).  In addition, the same motivation is used as claim 1.
As to claim 8, Ryu discloses the display apparatus, wherein the plurality of display modules comprises: a first LED display module configured to receive image data from a source device; and 3Appln. No.: 16/772,009a second LED display module configured to receive image 
As to claim 9, Ryu is deficient in disclosing the display apparatus, wherein the first LED display module is further configured to display image data corresponding to the first LED display module among the image data to which the local dimming value is applied, and the second LED display module is further configured to display image data corresponding to the second LED display module among the image data to which the local dimming value is applied.
However, Lee discloses the display apparatus, wherein the first LED display module is further configured to display image data corresponding to the first LED display module among the image data to which the local dimming value is applied, and the second LED display module is further configured to display image data corresponding to the second LED display module among the image data to which the local dimming value is applied (Fig. 18, paragraphs 0176-0182, where each display (100-n) displays image data to which local dimming is applied).  In addition, the same motivation is used as claim 1.
As to claim 10, Ryu and Lee disclose limitations similar to claim 1.  In addition, the same motivation is used as claim 1.
As to claim 12, Ryu discloses a limitation similar to claim 3.
As to claim 16, Ryu discloses limitations similar to claim 8.
claim 17, Ryu is deficient in disclosing limitations similar to claim 9.  However, Lee discloses similar limitations.  In addition, the same motivation is used as claim 1.
Allowable Subject Matter
Claims 5, 6, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the controller of each display module is further configured to calculate a luminance average value for each block of the received image data, and determine the dimming area based on the luminance average value”, in combination with the other limitations set forth in claim 5.
Claim 14 has a similar allowable limitation as claim 5.
Claims 6 and 15 are dependent on claims 1 and 14.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7-10, 12, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627